 660DECISIONSOF NATIONALLABOR RELATIONS BOARDelude them.The other five employees 14 whom the Petitioneropposesleft on sick leave in 1962 and their present interest in and oppor-tunity for employment with the Employer is at best obscure on therecord before us.We shall, therefore, permit them to vote subjectto challenge. 15In view of the foregoing we find that the following employees ofthe Employer at its 'commissary at 600 West 50th Street, New York,New York, constitute a unit appropriate for purposes of collectivebargainingwithin the meaning of Section 9(c) of the Act: All pro-duction and maintenance employees including plant 'clericals but ex-cluding office clerical employees, professional employees, pensioners,watchmen, guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]14Louis Buzau,Frank Bronte,Kathleen Kent,Emil Seiler,and Raul Diaz."In its brief the Petitioner limited its objection to sick-leave employees to those listedabove.All other employees on the sick-leave list are included in the unit.Newspaper Web Pressmen Local 6, International Printing Press-men and Assistants Union of North America,AFL-CIOandColumbia Typographical UnionNo. 101,affiliated with Inter-national Typographical Union,AFL-CIO, Partyin Interest 1andLabor Cooperative Educational and Publishing Society,Inc., Charging Party.Case No. 5-CD-90. June 21., 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10 (k) of the Act followinga charge filed by Labor Cooperative Educational and Publishing-Society, Inc., herein called the Employer, alleging that NewspaperWeb Pressmen Local 6, International Printing Pressmen and Assist-ants Union of North America, AFL-CIO, herein called Pressmen orRespondent, had violated Section 8 (b) (4) (i) and (ii) (D) of the Act.The charge alleges, in substance, that the Respondent induced andencouraged employees to engage in a strike or refusal to work, andthreatened, coerced, and restrained the Employer with an object offorcing or requiring the Employer to assign particular work to em-ployees represented by Respondent rather than to employees repre-sented by Columbia Typographical Union No. 101, affiliated withInternational Typographical Union, AFL-CIO.Pursuant to notice,a hearing was held before Hearing Officer Sidney Smith on Septem-ber 25, 26, and 27, 1963.All parties appeared at the hearing and1The name of the Party in Interest,hereafter called the ITU or the Printers,appears asamended at the hearing.147 NLRB No. 72. NEWSPAPERWEB PRESSMENLOCAL 6, ETC.661were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing on the issues.Therulings of the Hearing Officer made at the hearing are free from preju-dicial error and are hereby affirmed.Thereafter, Respondent, theITU, and the Employer filed briefs which have been duly consideredby the Board.Upon the entire record in the case, the Board makes the followingfindings :1.The business of the EmployerLabor Cooperative Educational and Publishing Society, Inc., withheadquarters in Washington, D.C., is engaged in publishing a weeklynewspaper, which is mailed and distributed throughout the UnitedStates and Canada. Its annual gross income is approximately$600,000 of which over $500,000 is derived from outside Washington,D.C.The Employer stated, and we find, that its purchases from out-sideWashington, D.C., are in excess of $50,000 a year.We find thatthe Employer is engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to assert jurisdictionherein.2.The labor organizations involvedThe parties stipulated, and we find, that Respondent and the ITUare labor organizations within the meaning of Section 2 (5) of the Act.3.The disputeA. The basic factsThe Employer has had collective-bargaining contracts with bothunions involved herein for a number of years.None of the contractsexpressly covered jurisdiction of the work presently in dispute?Afterconsidering the matter for some time, the Employer, in January 1963,purchased a web offset press and the required preparatory equipment.Negotiations between the Employer and the Respondent relating tothe manning of the press and the offset preparatory work were notproductive.During these negotiations, the Employer advised Re-spondent that it was also negotiating with the ITU relative to theoffset preparatory work.Respondent thereupon addressed a letterto the Employer stating that Respondent was willing to perform thepreparatory work and that "Unless the jurisdiction of Local No. 6 toperform this work is recognized . . . Local No. 6 must refuse tofurnish men to operate the press."Negotiations between the Em-2The Employer also has had collective-bargaining contracts covering stereotypers, whoare not claiming the work in this case.The stereotypers'work was formerly performedby three part-time men, each of whom worked one shift per week or a total of 21 hoursper week. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDployer and the ITU resulted in a contract signed June 3, 1963,effectiveApril 1, 1962, to run to March 31,1965, admittedly assigning theoffset preparatory work to the ITU.Untilthe purchase of the new offset equipment,the Employerprinted its newspaper, Labor, by the letterpress method.By thatmethod, three crafts were employed in the production of the paper.Employees represented by the ITU set type by the "hot type"method,' proofread the type, arranged the type in galleys, sized andmarked photographs from which engravings were made,' positionedengravings in the page form, made all galley andpageproofs, andlocked the composition in page forms.Then the stereotypers, who asheretofore noted are not claiming the work, picked up the completed,locked-up page forms from which they prepared a soft mat containingan impression of the page form.From the mat they produced acurved metal plate by placing the mat in a casting box and pouringmolten metal around it.The plate was inspected,shaved, and leftfor the pressmen.Employees represented by the Pressmen then tookthe plates,placed them on the press,and operated the press.The new process using the web offset press eliminated the dutiesof the stereotypers and also the photoengravers' work that had beenperformed outside the plant.Under the new process the printersstill perform the work of setting the hot type and locking up thepages as they did by the letterpress process.A glossy proof is stillpulled on the proof press by printers in the composing room.At theother end,the pressmen's work also remains the same, as they still takethe plate,once it is finished, and put it on the offset press and run thepress.It is the intermediate step, use of the camera,and making thefinished plate that is in dispute.Thus, the disputed work beginswith the printer's glossy proof being taken to the camera room wherea clear acetate film,which reproduces the typed page, is shot and de-veloped.Pictures are shot separately by the camera,and the nega-tives,which replace the photoengravings in the letterpress process,are placed in allotted spaces onthe photographednegative of the proofpage.As each page is completed it is positioned in a page form,called a flat,in such a manner that the offset press will run and foldthe pages in their proper sequence.The flat is taken to the plate roomwhere it is exposed to a thin sensitized metal plate by use of a specialare lamp.The metal plate has the 4-page image of the flat burnedinto it, and the plate is then developed by a chemical process.Thefinished plate is then placed where it is available to the pressmen, asindicated.3 See theDenver Photo-Engravers' Union No. 18 etc. (The Denver Publishing Company),144 NLRB 1408,for a description of this work.*Pictures which were to appear in the paper were sent to an outside firm for the manu-facture of photoengravings. NEWSPAPER WEB PRESSMEN LOCAL 6, ETC.663On July 25, 1963, the day the Employer's new offset press was readyfor a trial run, the Pressmen refused to operate the press because theEmployer refused to sign a contract assigning them the preparatorywork.Respondent continued in its refusal to operate the press untilAugust 14,1963, when a stipulation was entered into during the courseof a district court suit for injunction under Section 10(1) of the Act.Pursuant to such stipulation, no further work stoppages have occurred.B. Contentions of the partiesRespondent's main contention is that offset preparatory work ispart of the pressmen's duties and normally is performed by pressmenin commercial plants, not only in the Washington, D.C., area, butthroughout the country, and is also performed by pressmen in somenewspaper plants.Respondent concedes that the use of offset pressesin newspaper printing is relatively new, but contends the skills andequipment incident to the preparatory work are identical regardlessof whether the press is used for commercial or newspaper printing.Respondent also argues that the Board consistently holds that a unitof offset press employees must include the preparatory employees be-cause of the close working relationship and that the Board's 10 (k)decisions involving similar or related work favor the Pressmen's claim,relying particularly on theStuyvesant Presscase, 143 NLRB 167.The Employer states it assigned the disputed work to employeesrepresented by the. ITU for a variety of reasons.First, the Em-ployer cites the language in the standard jurisdiction clause of itsformer contract with the ITU that appeared, to the Employer, tocover part of the new work while the Pressmen's contract made. noreference to the new work.The Employer also argues that the ITUwas able to train employees in the new work skills at the ITU schoolwhile the Pressmen's school did not have the proper equipment fortraining.Along this same line, the Employer points out that theoffset preparatory skills would be the only new skills required of theprinters while the pressmen are already required to learn new skillsin the operation of the presses. In addition, the Employer contendsthat it is more economical to assign the work to the printers, not onlybecause the Employer has been unable to agree with Respondent on a"manning" agreement, but also because it makes a more orderly flow ofwork for printers to perform the offset preparatory work. ' TheEmployer also points out that (1) in visits made to six or eight plants,there was no clear pattern as to who performed the disputed work;(2) if anyone has a prior claim to the work, it is the stereotypers;and (3) the pressmen have not lost any work by the Employer's awardof the work to the printers. 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe ITU essentially adopts the contentions of the Employer. Inseeking to rebut Respondent's contentions with respect to industrypractices, the ITU asserts there is a distinction between the news-paper publishing industry and the commercial printing industry.The ITU first claims that Labor is a newspaper, and that industrypractice in the newspaper field relating to offset preparatory workhas not been established. It states that a variety of new processesare emerging in this field and that the ITU is preparing its membersto cope with these new processes. In this regard, the ITU claimsthat the offset preparatory work is, or will soon become, a substitutefor work formerly done by the composing room. Secondly, the ITUsays Respondent's evidence showing pressmen do preparatory workin commercial shops is not only irrelevant, but also inconsistent withthe Pressmen's own international union structure separating com-mercial (here, Local No. 72) and newspaper (here, Local No. 6)locals.Thirdly, the ITU contends that in the newspaper industry,it is nowhere disputed that the work of pressmen begins when afinished plate has been made. Finally, ;the ITU claims that the resulthere is controlled by thePhiladelphia Inquirercase, 142 NLRB 36.C. Applicability of the statuteSection 10(k) of the Act empowers the Board to hear and deter-mine the dispute out of which an 8(b) (4) (D) charge has arisen.Before making a determination of the dispute, however, the Boardis required to find there is reasonable cause to believe that Section8 (b) (4) (D) has been violated.The record shows that when the Respondent was advised that theEmployer was also negotiating with the ITU as to the assignmentof the disputed work, the Respondent sent a letter threatening to in-duce or encourage its employees to engage in a strike or a concertedrefusal to work.After the Employer signed a contract with theITU assigning the disputed work to the employees represented bythe ITU and when the press was installed, ready to run, the Pressmenthereafter refused to operate the press because the Employer had notassigned them the preparatory work.We find, therefore, on theentire record, that there is reasonable cause to believe that a violationof Section 8(b) (4) (D) has occurred, and that the dispute is properlybefore the Board for determination under Section 10(k) of the Act..D. The merits of the disputeCertain factors usually considered by the Board in making juris-dictional awards are not present in this proceeding. In this regard,the record shows that the Board has not issued a certification of bar- NEWSPAPER WEB PRESSMEN LOCAL 6, ETC.665gaining representative nor have there been any jurisdiction awardsby the AFL-CIO or other joint boards. Similarly, since offset pre-paratory work was only introduced in the Employer's shop at thetime the new offset press was installed, there has been no past practiceestablished by the Employer which normally could be considered.There are other factors, however, to which we can look in making adetermination.1.Custom and practiceThe principal basis of Respondent's claim is that it is the customand practice in the industry for employees represented by Pressmento perform offset preparatory work. In support of this contentionthe Pressmen introduced evidence showing that employees representedby Pressmen, usually a commercial Pressmen's local, perform suchwork in the majority of commercial shops, some of which print news-papers.On the other hand, all parties concede that the introductionof offset presses in the publication of a newspaper is relatively new.The record shows that this is the first offset press to be used for news-paper publishing in the Washington, D.C., area.And although theITU claims a distinction between commercial plants and newspaperplants, it nevertheless introduced evidence that printers perform pre-paratory work in some commercial shops. In essence, the most therecord shows is that more commercial shops employ pressmen toperform offset preparatory work than employ members of the ITUand that there is no established industry practice among solely news-paper publishers.On the record as 'a whole, we can attach littlesignificance to the factor of custom and practice within the industry.2.Efficient operation of Employer's businessHere the camera involved in the preparatory work is located ad-jacent to the composing room, and composing room employees, rep-resented by the ITU, perform much of the preparatory work in thecomposing room.On this ground alone it appears that it makes amore orderly flow of work to have composing room employees per-form the preparatory work.On the other hand, the plate room islocated in the vicinity of the pressroom.Besides, it should be notedthat the contention that assigning the disputed work to employeesrepresented by the ITU is the most efficient method of operation isinterrelated to the Pressmen's "manning" rule.This rule apparentlyrequires that all pressmen be running the press when it is in opera-tion and they may not leave the press area to undertake other duties.The Employer claimed, and the Pressmen denied, that during nego-tiations prior to the assignment of the disputed work, the Pressmen 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDdemanded a minimum of five men be assigned to operate the press,.plus additional men for the preparatory work.As the Employerhad been employing three men, who worked only 26 of their 35-hourweek running the press, the Employer did not accede to the Press-men's demand. Instead, the Employer replaced the stereotypers, whohad worked a total of 3 days per week, by hiring an additional full-time typographer, who performed other composing duties therebycutting down overtime of the printers besides assisting in the pre-paratory work..Although the Pressmen admit they demanded a"manning" rule of five men, they claim that this would be on a three-unit press and,that they had discussed the possibility that prepara-tory work would be done by the additional men.As the Employerand Pressmen have never concluded negotiations concerning the man-ning of the presses, the record will not support a claim that it isjust as economical for the pressmen to perform the work as forprinters.To the contrary, we find, on the basis of the entire record,that the factor of efficiency favors the ITU claim, particularly inview of the close proximity of the camera room to, and the perform-ance of preparatory work in, the composing room and the fact thatthe additional employee, represented by the ITU, performed compos-ing room duties, thereby cutting down printers' overtime, in additionto assisting in preparatory work.3.Skills and work involvedPrior to the Employer's contemplation of purchasing the offsetpress, none of the Employer's employees had the necessary skills todo offset preparatory work. It is to be noted that the newspaperlocals of the Pressmen, which includes the Respondent, usually rep-resent only pressroom employees who, to date, have not been trainedin preparatory work, while the commercial locals of the Pressmenrepresent pressroom employees and also offset preparatory employ-ees.Although the Pressmen offered to supply skilled personnel fromits sister commercial local, these individuals were not employees ofthe Employer.To preserve the work for its own employees, theEmployer sent the pressroom foreman to the pressmen's school to learnthe operation of the new offset press.As the pressmen's school didnot have a web offset press,. the foreman returned before the end ofthe course.He then went to Minneapolis where there was a weboffset press in .operation similar to.the one being installed at the Em-ployer's plant.After 1 week, he returned as he felt he had learnedas much there about the press process as possible.No pressroom em-ployee was trained in the offset process other than the operation of NEWSPAPER WEB PRESSMEN LOCAL 6, ETC.667the press itself.The Employer also sent two printers to the printer'straining school where they learned the offset preparatory process.In addition, the foreman of the composing room attended night schoolfor 6 months in order to learn the new operation. Since the installa-tion of the offset press, employees in the composing room representedby the ITU have been performing the preparatory work to the satis-faction of the Employer.Even though both contending unions have schools to teach theirmembers the skills necessary to perform offset preparatory work, wefind that this factor favors the Printers, especially in view of the fact(1) pressmen engaged in the publication of a newspaper and repre-sented by Pressmen newspaper locals normally perform only press-room duties, graphically illustrated in this case by the newspaperPressmen's "manning" requirements; and (2) if assigned the disputedwork the pressmen would be required not only to learn the new skillsinvolved in operation of an offset press, but also new skills involvedin preparatory work which the contending pressmen employees donot now possess. It further appears that some of the traditional skillsof a printer are required in the offset preparatory process, such asstripping, imposition, or the arranging of materials to produce afinished plate.4.Collective-bagaining agreementsAs noted, the record shows that the Employer has had collective-bargaining contracts, which antedate the introduction of the offsetequipment, with both unions for a number of years.The priorPressmen contracts cannot be said to be subject to an interpretationwhich would include offset preparation work.On the other hand,the prior ITU contract, under which offset work was not contem-plated, at best supports the ITU's claim to some of the strippingand imposition work done in connection with the offset preparatoryprocess.We cannot conclude, however, that either prior contractexpressly covered the work in dispute.After the purchase of thenew offset equipment, but prior to the time the Employer commencedoffset operations, the Employer and ITU entered into a contractualarrangement whereby employees represented by the ITU were ex-pressly awarded jurisdiction of the disputed work.Subsequently,when the Employer began its offset operations, the offset preparatorywork was assigned to employees of the composing room representedby the ITU in conformity with the contract. In view of these, cir-cumstances, we find that the factors of contractual claims and Em-ployer assignment favor the ITU. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of all the foregoing, particularly the evidence pertainingto the collective-bargaining agreement between the Employer and theITU and the Employer's assignment consistent therewith, and thefact that employees who are presently performing the work are suffi-ciently skilled and have performed it to the satisfaction of the Em-ployer who desires to retain them on the job, we shall determine thejurisdictional dispute herein by awarding the disputed work to theprinters.-'Our determination is limited to the particular controversywhich gave rise to this proceeding. In making this determination,the Board is assigning the disputed work to printers, who are rep-resented by Columbia Typographical Union No. 101, but not to thatUnion or its members.In view of the above, we find that Respondent was not and is notentitled by means proscribed by Section 8(b) (4) (i) and (ii) (D) toforce or require Labor Cooperative Educational and Publishing So-ciety, Inc., to assign offset preparatory work to pressmen rather thanto printers.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthis proceeding, the Board makes the following determination ofdispute pursuant to Section 10(k) of the Act:1.Employees engaged as printers, currently represented by Co-lumbia Typographical Union No. 101, affiliated with InternationalTypographical Union, AFL-CIO, are entitled to perform the offsetpreparatory work for Labor Cooperative Educational and Publish-ing Society, Inc.2.Newspaper Web Pressmen Local 6, International Printing Press-men and Assistants Union of North America, AFL-CIO, is not en-titled by means proscribed by Section 8 (b) (4) (D) of the Act to forceor require the Employer to assign the aforementioned offset prepara-tory work to pressmen who are represented by it.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Newspaper Web Pressmen Local 6, InternationalPrinting Pressmen and Assistants Union of North America, AFL-CIO, shall notify the Regional Director for the Fifth Region, inwriting, whether or not it will refrain from forcing or requiringLabor Cooperative Educational and Publishing Society, Inc., bymeans proscribed by Section 8(b) (4) (D), to assign the work in dis-pute to pressmen rather than to printers.5 SeeInternational Printing Pressmen and Assistants'Union of North America, AFL-CIO, et at.(Kelly & Jamison, Inc.),146 NLRB 1614.